 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
        VERASONICS, INC.,
 7                             Plaintiff,
                                                        C17-1764 TSZ
 8           v.
                                                        MINUTE ORDER
 9      SUPERSONIC IMAGINE, S.A.,
10                             Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

             (1)    Defendant’s motion, docket no. 61, for leave to file an amended answer
13
     incorporating a counterclaim for infringement of United States Patent No. 7,252,004, is
     GRANTED. The Court is satisfied that defendant has sought to amend its pleadings well
14
     in advance of the deadline (February 22, 2019) set forth in the Minute Order entered
     May 22, 2018, docket no. 42. The Court is further persuaded that whatever prejudice
15
     plaintiff might suffer in connection with defendant’s amendment of its responsive
     pleading in this matter is far outweighed by the inconvenience and hardship plaintiff
16
     would experience if the parties continued to litigate the crux of defendant’s proposed
     counterclaim in France or in another case in this district. The Court makes no ruling
17
     concerning whether the amendment of defendant’s responsive pleading might warrant
     any alteration to the case schedule or whether plaintiff’s claims and defendant’s proposed
18
     counterclaim will be consolidated or bifurcated for trial or other purposes. Defendant
     shall electronically file its amended responsive pleading within seven (7) days of the date
19
     of this Minute Order. Any responsive pleading or motion shall be filed by plaintiff
     within twenty-one (21) days after defendant’s amended answer and counterclaim is filed.
20
          (2)   Counsel are REMINDED of their obligation to provide courtesy copies,
21 three-hole punched and tabbed, of filings that, in the aggregate, exceed 50 pages in
   length. See Local Civil Rule 10(e)(9).
22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 17th day of October, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
